DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/8/20 has been considered by the examiner.
Drawings
 	The drawings are objected to because “INOMINAL RATINGOF” in Figure 4 420 should be ‘NOMINAL RATING OF’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
 	The disclosure is objected to because of the following informalities: paragraphs 9 and 19 incorrectly recites “the active harmonic filter exceeding its nominal rating”; however, the active harmonic does not exceed its nominal rating, instead the three phase active harmonic filter is configured to operate with a harmonic current exceeding a nominal rating of the active harmonic filter alone; the active harmonic filter never exceeds its own rating. Appropriate correction is required.
Claim Objections
 	Claims 5, 9-12 and 17-19 are objected to because of the following informalities: 
Claim 5, lines 1-2, recites “a three phase legs” which is grammatically incorrect and should be ‘three phase legs’.
Claim 9, line 2, recites “a three phase legs” which is grammatically incorrect and should be ‘three phase legs’.
The preamble of claim 10 references the preamble of claim 7, but claims dependency from claim 1. It appears claim 10 was intended to depend from claim 7. For the purpose of examination, claim 10 shall be construed as depending from claim 7.
Claim 11, last line, “responsive the excitation signals” is grammatically incorrect and should be ‘responsive to the excitation signals’.
Claim 12, line 1, is objected to because of its dependency from claim 7 while referencing elements recited in claim 11. It appears claim 12 should depend from claim 11.

Claims 18-19, line 2, recite “a three phase legs” which is grammatically incorrect and should be ‘three phase legs’.
Duplicate Claim Warning
 	Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2-4, 12-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “legacy motor drive system” in claim 2 is a reference to a system which is not defined in the specification and there is no criteria provided to determine whether a system is a legacy motor drive system which renders the claim indefinite. The term 
 	Claims 3-4, 12-13 and 15-17 are rejected for similar reasons as for claim 2 above.
 	Claim 4, lines 1-2, incorrectly recites “wherein the active harmonic filter exceeding its nominal rating includes”; however, the active harmonic does not exceed its nominal rating, instead the three phase active harmonic filter is configured to operate with a harmonic current exceeding a nominal rating of the active harmonic filter alone; the active harmonic filter never exceeds its own rating. The claim should read ‘wherein the three-phase active harmonic filter is configured to operate with a harmonic current exceeding a nominal rating of the active harmonic filter alone includes’.
 	Claim 17 is are rejected for similar reasons as for claim 4 above.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
 	Claim(s) 1, 5-7, 9-11, 14 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Engler (US 2012/0112835).
 	With respect to claim 1, Engler discloses a three-phase motor drive system for operation from a three phase alternating current (AC) power source: a three-phase hybrid active harmonic filter (HAHF) (Fig. 1 3, LL) having an input (Fig. 1 input at node 2-3) operably connected to the three phase AC power source (Fig. 1 1), the three-phase hybrid active harmonic filter comprising an active harmonic filter (AHF) (Fig. 1 2) operably connected in parallel with the three phase AC power source and a three phase AC reactor (Fig. 1 LL) disposed in series between the input and an output (Fig. 1 output at node LL and bridge rectifier of 2) of the hybrid active harmonic filter; a three-phase variable frequency motor drive (Fig. 1 3 phase AC-DC-AC converter) configured to provide excitation signals to a three phase motor (Fig. 1 M); and a three-phase AC motor (Fig. 1 M) operably connected to the three-phase variable frequency motor drive, the three-phase AC motor responsive the excitation signals.  	With respect to claim 5, Engler discloses the three-phase motor drive system of claim 1, wherein the AHF comprises a three phase legs (Fig. 1 3 has 3 half bridge legs), F) to a respective phase of the AC power source.  	With respect to claim 6, Engler discloses the three-phase motor drive system of claim 1, wherein the AHF further includes a controller (Fig. 1 3 Control) configured to generate control signals to the three-phase legs to control currents (Fig. 2 iFa, iFb, iFc) through the respective inductive elements to cause voltages (Fig. 2 ua, ub, uc) to be induced on each phase of the three phase AC power source. 
‘ 	With respect to claims 7 and 9-11, Engler discloses a three-phase hybrid active harmonic filter as set forth above. See claims 1, 5-6 and 1, respectively, for additional details.
 	With respect to claims 14 and 18-20, Engler discloses a method as set forth above. See claims 1, 5, 5 and 6, respectively, for additional details.

 	Claim(s) 7 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Akagi (Active Harmonic Filters).
 	With respect to claim 7, Akagi discloses a three-phase hybrid active harmonic filter (HAHF) (Fig. 6 Shunt active filter, LAC) having a three phase AC power input (Fig. 6 input at node receiving iS) and a three-phase AC power output (Fig. 6 outputs iL to Harmonic-producing load), the three-phase hybrid active harmonic filter comprising an active harmonic filter (AHF) (Fig. 6 Shunt active filter) operably connected in parallel with the three phase AC power input and a three phase AC reactor (Fig. 6 LAC) AF) through the respective inductive elements to cause voltages (Fig. 6 v) to be induced on each phase of the three phase AC power source (as in Fig. 13b iFu, iFv, iFw,.and vPCC).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Engler (US 2012/0112825) in view of Claassen (US 2010/0225385).
 	With respect to claim 2, Engler discloses the three-phase motor drive system of claim 1 as set forth above, and remains silent as to whether the drive and motor are 
 	Claassen discloses wherein an active filter (Fig. 1 Q1-Q4,L,C) is used in front of a legacy system (paragraph 21) which creates current harmonics in the power line (Fig. 1 LINE OUT,NEUTRAL). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the three-phase variable frequency motor drive and three-phase AC motor are existing components of a legacy motor drive system. The reason for doing so was to meet the harmonic requirements without redesign of the system (Claassen paragraph 21).

 	With respect to claim 12, Engler in view of Claasen makes obvious a three-phase hybrid active harmonic filter as set forth above. See claims 2 for additional details.
 	With respect to claim 15, Engler in view of Claasen makes obvious a method as set forth above. See claim 2 for additional details.

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Engler (US 2012/0112825) in view of Li (CN 103368179). 	With respect to claim 8, Engler discloses the three-phase hybrid active harmonic filter of claim 7, and remain silent as to the nominal rating of the active harmonic filter. 
 	Li teaches a hybrid active filter which decreases the capacity (paragraph 14) of the active filter (Fig. 1 2) due to the inclusion of the passive filter (Fig. 1 L,C) which reduces the harmonic content that the active filter must remove. Therefore it would have been obvious to one of ordinary skill in the art to implement wherein the hybrid three- 
 	 	Claims 3-4, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Engler (US 2012/0112825) in view of Claassen (US 2010/0225385) and further in view of Li (CN 103368179). 	With respect to claim 3, Engler in view of Claassen make obvious the three-phase motor drive system of claim 2, and remain silent as to the nominal rating of the active harmonic filter. 
 	Li teaches a hybrid active filter which decreases the capacity (paragraph 14) of the active filter (Fig. 1 2) due to the inclusion of the passive filter (Fig. 1 L,C) which reduces the harmonic content that the active filter must remove. Therefore it would have been obvious to one of ordinary skill in the art to implement wherein the hybrid three-phase active harmonic filter is configured to operate with harmonic current exceeding a nominal rating of the active harmonic filter alone (since the harmonic content which must be cancelled by the active harmonic filter has been reduced by the three-phase AC reactor (and passive filter) disposed between the input and output of the hybrid active harmonic filter). The reason for doing so was to optimize the sizing of the active harmonic filter and to reduce the size and cost of the hybrid active harmonic filter  	With respect to claim 4, Engler in view of Claassen and Li make obvious the three-phase motor drive system of claim 3, wherein the active harmonic filter exceeding its nominal rating includes operating the three-phase variable frequency motor drive to produce a harmonic current in excess of a nominal rating of the active harmonic filter (since the passive series filter has reduced the harmonic content from the three-phase variable frequency motor drive). 

 	With respect to claims 13, Engler in view of Claassen and Li make obvious a three-phase hybrid active harmonic filter as set forth above. See claim 3 for additional details.
 	With respect to claims 16 and 17, Engler in view of Claassen and Li make obvious a method as set forth above. See claims 3 and 4, respectively, for additional details.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodriguez (US 2014/0375334), Lei (CN 106253284), Sek (US 2008/0174183) and Rozman (US 7,099,165) disclose hybrid active harmonic filters.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839